Citation Nr: 1429193	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-15 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm condition to include numbness and pain.  

2.  Entitlement to service connection for a right hand condition to include numbness and pain.  

3.  Entitlement to service connection for a sleep disorder. 

4.  Entitlement to service connection for depression, to include as secondary to service-connected cervical spine disability.  
  
5.  Entitlement to service connection for a right leg condition, to include numbness and cramps.  

6.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back disability.

7. Entitlement to service connection for a low back disability. 

8.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left leg condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record reveals that the only diagnosis of an acquired psychiatric disorder is depression.  Moreover, the Veteran has not contended that he has been diagnosed with any other acquired psychiatric disorder.  Therefore, the Board will continue to address his claim as entitlement to service connection to depression.  
The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2014 written statement, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for right arm and right hand conditions.  

2.  The evidence of record fails to establish that the Veteran currently has a diagnosis of a sleep disorder. 

3.  The evidence of record fails to establish that the Veteran currently has a diagnosis of a right leg condition.  

4.  In April 1986, the RO denied a claim for service connection for a low back disability.  The Veteran was notified of this decision and apprised of his appellate rights, but he did not perfect his appeal.  This is the last final denial as to this issue.  

5.  The evidence added to the record since April 1986 is new, and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and is not cumulative or redundant of the evidence of record in April 1986, and raises a reasonable possibility of substantiating the claim.

6.  The Veteran's currently diagnosed low back disability is related to his military service.  

7.  In August 2005, the RO denied a claim for service connection for a left leg disability as secondary to the Veteran's service-connected cervical spine disability.  The Veteran was notified of this decision and apprised of his appellate rights, but did not perfect his appeal.  This is the last final denial as to this issue.  

8.  The Veteran has not submitted any new evidence relating to an unestablished fact necessary to substantiate the claim for service connection for a left leg disability, is cumulative or redundant of the evidence of record in August 2005, and otherwise does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for right arm and right hand conditions have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for service connection for a right leg condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The April 1986 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The Veteran's low back disability is related to active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 
 
7.  The August 2005 rating decision denying service connection for a left leg disability secondary to the service connected cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

8.  Since the August 2005 rating decision, new and material evidence sufficient to reopen the claim of entitlement to service connection for a left leg disability  has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a June 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for the Veteran's sleep disorder and right leg claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also included general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2010 rating decision reflects the initial adjudication of the claims after issuance of the June 2010 letter.  Hence, the June 2010 letter meets the VCAA's content of notice and timing requirements.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in June 2010 included the criteria for reopening a previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied. Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records (STRs), and post-service treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action on these claims, prior to appellate consideration, is required.

The Board notes that the Veteran was not provided examinations with regard to his sleep disorder and right leg condition.  Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence to decide these claims, and a  medical examination or opinion is not necessary to decide the claims for service connection for the Veteran's sleep disorder and right leg condition.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the competent and probative evidence does not document an indication that the Veteran has a current diagnosis of a sleep disorder or a right leg condition; thus, there is no basis upon which to obtain examinations in connection with these claims.  Accordingly, a VA examination is not warranted.

As alluded to above, under the VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claim for a left leg disability secondary to his service connected cervical spine disability.  However, to the extent that this claim involves an attempt to reopen a previously disallowed claim, VA does not have a duty to provide the Veteran with medical examination and opinion in response to a claim to reopen as it is the Veteran's responsibility in such a claim to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 456.

The Board observes that the Veteran has been asked to provide VA with specific details, to include evidence showing that he currently has a diagnosis of a left leg disability, and that it is related to his service.  As will be discussed in greater detail below, the Veteran has not provided such new and material evidence.  

The Court has held that the duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Competent medical evidence means evidence provided by a person who is qualified through special education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Service Connection for a Right Arm and Right Hand Condition

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a January 2014 written statement by his representative, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a right arm and right hand condition.    

Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning the issues of entitlement to service connection for a right arm and hand condition.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Entitlement to Service Connection for a Sleep Disorder and for a Right Leg Condition, to Include Numbness and Cramps

Because the outcome as to the issues of entitlement to service connection for a sleep disorder and a right leg condition involve the application of virtually similar law, the Board will address these issues together.  

In March 2010 the Veteran asserted that he was entitled to service connection for a sleep disorder, as he was suffering from sleepless nights.  He also asserted that he was entitled to service connection for a right leg disability, as he had pain and cramps in his legs

With regard to a current sleep disorder and right leg condition, the competent and probative evidence of record does not document evidence of such conditions.  

The Veteran's STRs show no treatment for, or diagnosis of, a sleep disorder or a right leg condition in service.  Nor do they show any symptoms opined to be associated with such disabilities.  A September 1976 examination notes that the Veteran had surgery on his right knee in 1974, but noted no swelling, tenderness or deformity of the knee at the time of the examination, and the knee joint was stable with full range of motion.1 On the accompanying Report of Medical History it notes the knee surgery in 1974, and the Veteran reported swollen or painful joints and a trick or locked knee, but denied leg cramps. The Veteran's November 1977 and August 1979 examination reports showed normal lower extremities and a November 1977 Report of Medical History shows no swollen or painful joints or leg cramps. On all of the Reports of Medical History the Veteran denied frequent trouble sleeping.

The Veteran's post-service medical records also fail to show a sleep disorder or symptoms found to be associated with a sleep disorder or right leg pain and cramps. Specifically, in June 2010 at a VAMC visit at the Muskogee VAMC, the Veteran noted that his arms go numb at night, and he has to sleep in a very particular position to be able to keep sleeping.  See June 2010 Muskogee VAMC record.  However, his reported symptoms were not diagnosed as a sleep disorder.

The Board acknowledges the Veteran's complaints of difficulty sleeping due to his back condition, and his complaints of leg pain.  The Board notes that the Veteran is competent to report such observable symptomatology such as difficulty sleeping.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in the present case no medical professional has provided any opinion indicating that the Veteran has a sleep disorder.  Further, complaints of his pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a sleep disorder and a leg disability, these diagnoses fall outside the realm of common knowledge of a lay person. See Jandreau at 1377 n.4.  The Veteran has also not reported that a medical professional has informed him of a diagnosis for his alleged conditions.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnosis related to the claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of current disabilities, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In light of these circumstances, the Board finds that service connection for a sleep disorder and a right leg condition may not be awarded  because the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a sleep disorder and entitlement to a right leg condition are denied.  See 38 U.S.C.A §5107 .

Whether New and Material Evidence has been Received to Reopen the Claim of Entitlement to Service Connection for a Low Back Disability 

The Veteran's claim of entitlement to service connection for a low back disability was denied in April 1986 on the basis that the evidence of record had not established that the Veteran's low back disability was caused by or incurred in active service.  The Veteran did not file a notice of disagreement with this decision within one year from the date of the decision and it therefore became final.  

Prior to the April 1986 denial, the evidence of record for the Veteran's low back disability claim included the Veteran's STRs, and a VA examination for the Veteran's cervical spine, which was absent for any complaint of low back pain.  The Veteran's STRs did not indicate any in-service diagnosis of, or treatment for, a low back disability.  His in-service exams were all silent for any such treatment or complaints.  

The Board notes that the unappealed July 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

In March 2010, the Veteran submitted the current claim.  The RO thereafter denied reopening the claim in an August 2010 rating decision.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim for a low back disability.  

In this case, the evidence submitted after the April 1986 rating decision consists of an October 2010 report from Dr. M. noting two old lumbar fractures in the Veteran's low back.  The Veteran reported that these fractures were due to his accident in service that caused his service connected cervical spine injury.  The examiner opined that, as there was no other history known that would cause these fractures to have occurred, it was more likely than not that the Veteran incurred his low back injury at the same time of his neck injury.  

The Board finds that the Veteran's submission of evidence regarding his in-service incurrence of injury to his low back to be new and material.  In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is in order.  
  
Entitlement to Service Connection for a Low Back Disability

The Veteran has asserted that his low back disability is related to service.  He has stated specifically in his January 1998 and April 2010 statements that his low back causes him pain in the form of muscle cramps, pinching and a general ache.  

Given that the Board is granting service connection for a low back disability, the Board finds no prejudice in considering this claim on the merits without remanding it to the RO for initial adjudication. Bernard v. Brown, 4 Vet.App. 384, 392 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").  

The Veteran has submitted a private opinion from Dr. M. dated October 2010 opining that the Veteran's back pain could be caused from old fractures to his low back, which could be caused by an accident in-service in which he hurt his neck when he was involved in an accident in which a wall locker slipped and struck him on the back of his neck.  As a result of this accident he suffered a contusion of his neck.  

A review of the medical evidence shows that the Veteran was diagnosed with old lumbar fractures at L2-3, indicating that paravertebral muscle spasms was likely the cause of his low back pain, and that Dr. M. has treated him for such pain.  
A review of the Veteran's STRs does in fact show that the Veteran suffered such an accident in 1977 or 1978.  

In his October 2010 opinion, Dr. M. opined that it was at least as likely as not that the Veteran's in-service accident involving the wall lockers caused his low back fractures, which in turn has caused his low back pain.  In finding a relationship between the Veteran's current low back disability and his in-service injury, Dr. M. could not find any other etiology for the Veteran's current low back disability.  As a result, the Board finds that the evidence supports a grant of service connection for a low back disability. Accordingly, entitlement to service connection for a low back disability is warranted.  

Whether New and Material Evidence has been Received to Reopen the Claim of Entitlement to Service Connection for a Left Leg Condition Secondary to a Service-Connected Cervical Spine Disability

The Veteran's claim of entitlement to secondary service connection for a left leg disability was denied in August 2005 on the basis that the evidence of record did not show any treatment or complaints of a left leg condition during service. 
The Veteran did not file a notice of disagreement within one year from the date of the RO's decision and it therefore became final.  

Prior to the August 2005 denial, the evidence of record for the Veteran's secondary service connection claim for a left leg condition included the Veteran's STRs, imaging of the Veteran's cervical spine and a July 2005 cervical spine VA examination.  The Veteran's STRs did not indicate any in-service diagnosis of or treatment for, a left leg condition.  His in-service examinations were silent for any such treatment or complaints.  

The Board notes that the unappealed August 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

In June 2005 the Veteran submitted the current claim.  The RO thereafter denied reopening the claim in an August 2005 rating decision.  After reviewing the record, the Board finds that new and material evidence has not been submitted to reopen the claim for a left leg condition secondary to service-connected disabilities.  

In this case, the Veteran has not submitted any new evidence after the August 2005 rating decision that  is relevant to either whether the Veteran suffered any in-service injury with regard to his left leg or has  a left leg condition related to his service-connected cervical spine condition.  The Veteran has not shown that he was treated or diagnosed post-service for any left leg condition.  Thus, the Board finds that because new and material evidence has not been submitted, that the reopening of the claim is not warranted.  

To the extent that the Veteran has asserted that his cervical spine condition has caused left leg pain. In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.").

In summary, new and material evidence has not been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a left leg condition.  The benefit sought on appeal remains denied.  


ORDER

The appeal concerning the issue of entitlement to service connection for a right arm condition is dismissed.  

The appeal concerning the issue of entitlement to service connection for a right hand condition is dismissed.  

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a right leg condition is denied.  

The Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received, and the request to reopen is granted.  

Entitlement to service connection for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

New and material evidence has not been submitted sufficient to reopen the previously denied claim of service connection for a left leg condition, to include as secondary to service-connected cervical spine disability.


REMAND

Unfortunately, with regard to the issue of service connection for depression, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Board notes that the Veteran has been afforded a VA examination for his depression in May 2011, at which point the VA examiner noted that the Veteran's depression was less likely than not related to his service connected disabilities of a cervical spine disability, hearing loss, and tinnitus.  On the contrary, the VA examiner opined that the Veteran's depression is related to his non-service connected carpal tunnel syndrome and his unemployment.  However, the examiner did not opine as to whether the Veteran's depression could have been aggravated by the service-connected disabilities.  The Board further notes that the Veteran submitted a private opinion from Dr. M., stating that the Veteran's depression was secondary to his chronic pain caused by his cervical spine disability.  However, the physician did not provide an adequate rationale as to why the two disabilities were linked.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). See also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."). Indeed, Dr. M. did not address the Veteran's carpal tunnel syndrome or unemployment as possible causes for his depression.

There is no other medical opinion of record that offers a relationship between the Veteran's depression and his cervical spine disability, hearing loss, or tinnitus.  In light thereof, and because there is insufficient medical evidence to decide the claim, the Veteran should be provided an addendum opinion to determine the nature and etiology of his current depression.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Return the Veteran's claims file to the May 2011 VA examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated VA and/or private treatment records and STRs pertinent to the Veteran's depression. This must be noted in the examination report.

If the original May 2011 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current depression was caused or aggravated by his service-connected disabilities.  If there is no evidence that the current disability is caused or aggravated by the Veteran's service-connected disabilities, the examiner must so state.  The examiner should reference and discuss the Veteran's STRs and any relevant medical records. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, he should be afforded the requisite opportunity to respond, and the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


